EXHIBIT 10

 

SECOND AMENDMENT TO AMENDED AND RESTATED

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

OF TIMOTHY J. ROMENESKO

 

This Second Amendment to the Amended and Restated Severance and Change in
Control Agreement is made and entered into on June 14, 2010, by and between AAR
CORP., a Delaware corporation (the “Company”), and Timothy J. Romenesko (the
“Employee”).

 

WHEREAS, the Company and the Employee are parties to an Amended and Restated
Severance and Change in Control Agreement dated as of April 11, 2000 and amended
by a First Amendment dated December 18, 2008 (collectively, the “Agreement”) and
now desire to amend the Agreement again as set forth hereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Agreement as
follows, effective as of the date hereof.

 

1.               By adding the following sentence at the end of Section 5(b) of
the Agreement:

 

“In addition, if such termination occurs prior to May 17, 2012 (the date on
which Employee becomes 55 years of age), (i) such termination shall be deemed a
“Retirement” under the Company’s Stock Benefit Plan, and (ii) Employee shall be
deemed fully vested in his Additional Supplemental Company Account under the AAR
CORP. Supplemental Key Employee Retirement Plan.

 

2.               In all other respects, the Agreement shall remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.

 

 

 

AAR CORP.

 

 

 

 

 

By:

/s/ Robert J. Regan

 

Robert J. Regan

 

Vice President, General Counsel and Secretary

 

 

 

 

 

TIMOTHY J. ROMENESKO

 

 

 

/s/ Timothy J. Romenekso

 

--------------------------------------------------------------------------------